White, P. J.
At the time the charge of the court was given to the jury the appellant excepted to the same for insufficiency, and his hill of exceptions is incorporated in the record. The rule is that whenever exception has been taken to the charge and on examination the charge is found insufficient, the fact that the exception was taken promptly and in time will necessitate a reversal, however slight may appear the tendency to injure the defendant’s rights. Code Crim. Proc. art. 685; Vincent v. State, 9 Texas Ct. App. 303; Whaley v. State, 9 Texas Ct. App. 305.
In the case before us the defense was solely an alibi. We examine the charge in vain for any instruction to the jury based upon this defense, or any instruction at all connected even remotely with it save in so far as the reasonable donbt of guilt might embrace it. The rule is that when alibi is the defense relied on solely, it is not only competent but proper for the court to explain to the jury its nature and character. Deggs v. State, 7 Texas Ct. App. 359.
Because the charge df the court failed to explain the law applicable to the sole defense interposed, and the same was excepted to at the time, the judgment is reversed and the cause remanded.

Reversed and remanded.